Citation Nr: 1815861	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran is represented by:  Sherri A. Stone, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's claimed in-service stressor occurred; a psychiatric disorder was not noted during service or    for many years thereafter; and there is no probative evidence otherwise linking a psychiatric disorder to service.

2.  Throughout the appeal period, the Veteran's service-connected hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that during the September 2017 Board hearing, the Veteran's attorney indicated that his claims file appeared to be incomplete because it only contained VA treatment records from 2012 to 2013, and it did not contain records of treatment from the Veteran's private physician, Dr. Redwine.  However, a review of the claims file reveals that in March 2016,  the Charleston VA Medical Center (VAMC) sent all available records of treatment from August 1994 through November 2015.  Thereafter, VA treatment records dated through June 2017 were also obtained.  There is no indication that additional VA treatment records exist which have not been associated with the claims file.  

With respect to private treatment records, the Veteran submitted a signed authorization to obtain records of treatment from a private physician, Dr. Redwine, who treated him for hypertension.  However, the record shows that the authorization expired before VA was able to obtain those records.  In August 2014, VA advised the Veteran that the authorization to obtain treatment records from Dr. Redwine had expired and that he must complete and return the enclosed authorization form if he wanted VA to obtain those records. The Veteran was advised that he could also submit those records himself.  Thereafter, the Veteran did not submit another signed authorization or records of treatment.  During the September 2017 Board hearing, the Veteran's attorney acknowledged that VA was unable to obtain treatment records from Dr. Redwine       and requested that the record remain open in order to submit outstanding private treatment records.  Thereafter, the record was held open for 120 days as per the Veteran's attorney's request; however, neither an updated authorization form nor private treatment records were received. Additionally, the Board notes that the Veteran was scheduled for a VA examination in May 2017 to assess the current severity of his hypertension, but he failed to report for that examination.  The Veteran was notified    of his failure to appear for his scheduled examination in a June 2017 supplemental statement of the case, and he has not provided good cause for his failure to appear. Accordingly, the Board finds that VA has fulfilled its duty to assist the Veteran. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").


      Service Connection for a Psychiatric Disability

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If        the evidence establishes that a veteran engaged in combat with the enemy and      the claim stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide 
evidence to establish an event claimed as a stressor occurred. Dizoglio v. Brown,     9 Vet. App. 163, 166 (1996).  Rather, he must provide credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence       of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39, 843-39, 852.  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

The Veteran asserts that he has PTSD due to a motor vehicle accident that occurred during service.  Specifically, he claims that while stationed in Korea in July 1984, a civilian construction truck driving in front of him ran over and killed a young child standing on the side of the road.  In a July 2013 written statement, the Veteran stated that although he did everything he could to avoid hitting the child again with his truck, the "child came under the truck in front of the truck that I was driving."  During the September 2017 Board hearing, the Veteran testified that he was under so much stress from the accident that it resulted in him developing hypertension.  

Upon review of the record, the Board finds that the probative evidence of record does not demonstrate that the claimed in-service stressor occurred.  

VA attempted to verify the claimed in-service accident; however, a review of       the Veteran's service treatment and personnel records revealed no evidence to support his claim. Additionally, the Joint Services Records Research Center (JSRRC) conducted a search for the Veteran's unit history records; however,         no records were located. Furthermore, a search of the U.S. Army Crime Records Center revealed no evidence that the claimed accident occurred.  The Board notes that during the September 2017 Board hearing, the Veteran's attorney asserted that fact that the U.S. military did not have any records relating to the accident was not evidence that it did not occur because the accident only involved Korean civilians and a civilian vehicle. Indeed, the Veteran testified that he did not hurt the child; he     just witnessed the truck in front of him hit the child.  However, during an August 2016 private psychological evaluation, the Veteran stated that he was unable to avoid the child and also ran over her with his vehicle.  The Board finds that the Veteran's inconsistent statements undermine the credibility of his assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

The Board has also considered the assertion of the Veteran's attorney that the Veteran exhibited behavioral changes immediately after the alleged in-service accident, which provide further support that the claimed accident occurred.  Specifically, the Veteran's attorney claims that the Veteran was under so much stress after the accident that he was no longer able to do his job due to problems with hypertension, and as a result, he received a change in duty assignment.  In a July 2013 written statement, the Veteran likewise asserted that he was reassigned    to different job duties due his stress level, and during an August 2016 private psychological evaluation, he claimed that he was medically discharged due to hypertension.  

Although service treatment records show that the Veteran was diagnosed with hypertension several months after the alleged accident, there is no indication in     the record that such was related to stress or any other psychological symptoms.  Moreover, there is no indication in the record that the Veteran's work performance declined due to behavioral changes after the alleged accident.  Service personnel records show that the Veteran returned from Korea in November 1983 and was assigned to the U.S. Army Separation Transfer Point for separation processing in January 1984.  Thereafter, he was to be relieved from active duty, not by reason     of physical disability, and assigned to the U.S. Army Reserve. The record shows that the Veteran was discharged in March 1985 due to the expiration of his term    of service.  Moreover, on a March 1985 report of medical history, the Veteran denied any symptoms of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  Accordingly, the Board is not persuaded that the Veteran's diagnosis of hypertension during service is probative evidence that the claimed accident occurred.

Although the Veteran claims to have experienced continued symptoms of stress ever since the alleged accident, the Board finds that his statements are not consistent with  the evidence of record. See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). Service treatment records show no treatment for or diagnosis of a psychiatric disorder during service.  A March 1985   report of medical examination shows that the Veteran was psychiatrically normal    upon his discharge from active duty, and, as noted above, he denied any symptoms       of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort on an accompanying report of medical history. Thereafter, the record shows no treatment for or diagnosis of a psychiatric disorder until the Veteran filed his service connection claim for PTSD in June 2012. The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements    made for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

Although a VA treatment provider diagnosed the Veteran with sub-threshold PTSD secondary to the claimed in-service accident, the Board does not find this diagnosis probative in the absence of a credible or confirmed stressor.  See Reonal v. Brown,     5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value"). The Board has also reviewed and considered an August 2016 private psychological evaluation showing a diagnosis of PTSD secondary to the claimed in-service accident. However, the Board likewise assigns little probative value this opinion, as it is based on the Veteran's report of running over a child during service and experiencing significant symptoms of anxiety ever since, which the Board has already found lacks credibility.  See id. Moreover, "[a]n opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of the stressor."  Cohen, 10 Vet. App. at 145 

Absent credible evidence that the claimed in-service stressor occurred, service connection may not be awarded for PTSD on that basis.  Specifically, the Board    finds he has failed to meet an essential criterion for establishing service connection - credible supporting evidence that an in-service stressor occurred. See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 38 C.F.R. § 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD). Discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is therefore unnecessary, and service connection for PTSD is not warranted.  

With regard to any other diagnosed psychiatric disorder, including major depressive disorder and/or generalized anxiety disorder, the Board finds that service connection is also not warranted for these disabilities.  The competent evidence of record does not reflect that the Veteran was diagnosed with or treated for any psychiatric disorder during service of for many years thereafter, and there is no competent evidence suggesting he has a current psychiatric disability that is related to service on a basis other than the alleged accident.  

The Board acknowledges the Veteran has not received a VA examination pursuant to his service connection claim for a psychiatric disorder.  However, there is no credible evidence that the claimed incident occurred, no competent evidence that the Veteran was diagnosed with or treated for any psychiatric symptoms during service of for many years thereafter, and no evidence suggesting a possible link between any psychiatric disorder and a verified in-service stressor.  Therefore,      the Board finds that a VA examination is not warranted. See 38 C.F.R. § 3.159(c); see also McLendon, 20 Vet. App. at 84; see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

Although the Veteran believes that he has a psychiatric disorder that is related          to service, the etiology of psychiatric disorders is not a matter capable of lay observation and requires medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 13472, 1376-77 (Fed. Cir. 20047) (noting general competence to testify       as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed psychiatric disorder is     not a competent medical opinion.

Based on the foregoing, the Board concludes that the preponderance of the probative evidence is against the claim, and service connection for a psychiatric disability is denied.  In reaching this decision, the Board considered the doctrine    of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

      Increased Rating for Hypertension 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.      § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1. Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  Id.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

Upon review of the record, the Board finds that a rating in excess of 10 percent      is not warranted at any point during the period under review.  The Veteran's         VA treatment records contain over 90 self-reported and recorded blood pressure readings throughout the period on appeal.  A review of those records reveals no diastolic pressure readings of 110 or more at any point during the period under review.  At worst, the Veteran's systolic pressure was 201 in July 2015; however, the remainder of the systolic pressure readings were under 200.  As these findings do not reflect diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, a rating in excess of 10 percent is not warranted. See   38 C.F.R. § 4.104, Diagnostic Code 7101.  

Additionally, as noted above, the Veteran failed to report for a May 2017 VA examination which could have provided evidence relevant to his claim. See Wood,      1 Vet. App. at 193.  Thus, evidence that could have supported his claim for a higher rating could not be obtained. Moreover, although the Board addressed the claim because the record contained numerous blood pressure readings throughout the   appeal period, "[w]hen entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination scheduled in conjunction with a claim for increase, the claim shall be denied."  38 C.F.R. § 3.655.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's hypertension a rating in excess of 10 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for a psychiatric disability is denied.

A rating in excess of 10 percent for hypertension is denied.  




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


